Citation Nr: 0706750	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  00-24 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scoliosis.  

2.  Entitlement to an initial disability evaluation greater 
than 50 percent for residuals of acne keloidalis nuchae of 
the occipital region and excision of sebaceous 
trichofolliculoma of the right temporal region (hereafter the 
"skin disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1995 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's scoliosis was not caused by his active 
military service from September 1995 to September 1999, nor 
was it caused by his service-connected low back disability.  

2.  The veteran's skin disability does not cause skin 
discoloration or color contrast.  It does not grossly distort 
or cause asymmetry of three or more features or paired sets 
of features, nor does it meet six characteristics of 
disfigurement.  


CONCLUSIONS OF LAW

1.  Service connection for scoliosis is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

2.  The criteria for a higher rating for a skin disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4118, Diagnostic Code (DC) 
7800 (2002 and 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

It is important to note that congenital or developmental 
defects are not "diseases or injuries" within the meaning 
of applicable statutes and regulations.  38 C.F.R. 
§ 3.303(c).  Where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82- 
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).  

The VA General Counsel explained there is a distinction under 
the law between a congenital or developmental "disease" and 
a congenital "defect" for service connection purposes, in 
that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, because of 38 
C.F.R. § 3.303(c), is not service connectable in its own 
right, though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.  VAOPGCPREC 82-90.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran had a diagnosis of minimal 
scoliosis in a September 2001 VA x-ray.  Therefore, the 
veteran has a disability for VA purposes. 

The veteran's service medical records (SMRs) show a finding 
of questionable scoliosis in December 1997 and a finding of 
scoliosis in a January 1998 physical therapy report.  A 
provisional diagnosis of non-resolving low back pain, not 
scoliosis, was provided at the end of the January 1998 
report.  The veteran is service connected for his low back 
pain.  The veteran's December 1994 enlistment  and July 1999 
separation examinations were negative for scoliosis.  

The veteran's post-service treatment records show a diagnosis 
of minimal scoliosis in a September 2001 x-ray.  This is the 
only diagnosis of scoliosis in the veteran's post-service  
medical records.  

In October 2003, the Board remanded this case in order for 
the veteran to undergo a VA spine examination because it was 
unclear from the evidence of record whether the veteran's 
scoliosis was congenital or due to an incident in service.  

In March 2005, the veteran underwent a VA spine examination.  
The veteran had x-rays taken of his lumbosacral spine.  There 
was narrowing of the joint spaces between L4-5 and L5-S1.  
There was no subluxation.  The remainder of the interspaces 
and vertebral heights were intact.  Bony mineralization was 
adequate.  The veteran was diagnosed with narrowing of L4-5 
and L5-S1 interspaces, most likely secondary to discogenic 
disease.  

The examiner concluded that "the scoliosis [was] not 
clinically evident on this examination, also not described in 
the latest x-rays, but was described in an x-ray in 2000.  It 
is not possible for me to state if the scoliosis noted in 
2000 was congenial or acquired."  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim.  The physician who 
conducted the March 2005 VA examination did not find that the 
veteran had scoliosis, and concluded that even if the veteran 
did have this condition, it could not be determined whether 
it was congenital or acquired in-service.  As the scoliosis 
is generally a congenital "defect" for service connection 
purposes, there is no indication of aggravation of the 
congenital "defect" in service, there is very little 
indication of the current existence of this disorder, the 
veteran's SMRs do not show a concrete diagnosis of scoliosis, 
the post-service medical record does not indicate an 
association between scoliosis and service, and the examiner 
could not determine whether this condition was acquired, the 
Board finds that the preponderance of the evidence is against 
service connection for scoliosis.  38 U.S.C.A. § 5107(b).   
The appeal is denied.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected skin disability, currently 
evaluated as 50 percent disabling, rated by analogy under DC 
7899-7800, disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2005), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as the 
veteran's skin disability.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  Therefore, the Board will evaluate the 
veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations.  
However, the VA's Office of General Counsel determined in an 
opinion that the amended rating criteria, if favorable to the 
claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00 (Apr. 10, 2000).  

The RO addressed the previous and amended criteria in the 
August 2005 supplemental statement of the case (SSOC).  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

The veteran's skin disability is currently rated under DC 
7800, disfigurement of the head, face, or neck.  The veteran 
was assigned a 50 percent evaluation under a previous version 
of DC 7800.  

Under the old criteria for DC 7800, a 50 percent evaluation 
is warranted when the disability is a complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  There was no 
higher evaluation under the old criteria for DC 7800.  
However, the note accompanying DC 7800 stated that when in 
addition to tissue loss and cicatrization, there is marked 
discoloration, or color contrast, a 50 percent rating may be 
increased to 80 percent.  38 C.F.R. § 4.118, DC 7804 (2002).  

Under the amended criteria under DC 7800, a 50 percent rating 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  A 80 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or six 
or more characteristics of disfigurement.  

The eight characteristics of disfigurement for purposes of 
evaluation under 38 C.F.R. § 4.118 are: (1) a scar five or 
more inches (13 centimeters) in length, (2) a scar at least 
one-quarter inch (0.6 centimeters) wide at the widest part, 
(3) surface contour of scar elevated or repressed on 
palpation, (4) scar adherent to underlying tissue, (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters), (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, (7) underlying soft tissue 
missing in an area exceeding six square inches, and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.  38 C.F.R. § 4.118.  

The veteran had a VA skin examination in March 2005.  The 
examiner noted that the veteran underwent two operations for 
his skin disability.  The operations left a large and growing 
keloid on the right temporal area and a large keloid on the 
occipital area.  He also had a lesion on his lower occipital 
area.  The veteran reported that the keloids had grown in the 
past three years.  The veteran stated that the keloids were 
occasionally itchy and sensitive.  The examiner described 
them as "unsightly."  These facts provide the basis for the 
current evaluation.

The veteran reported that the lesion on his lower occipital 
area oozed onto his clothing, and that it prevented him from 
lying on his back because it was sensitive.  The veteran 
treated his skin disorder's itchiness with occasional 
peroxide and over the counter lotion which did not completely 
relieve his symptoms.  

Upon examination, the veteran had a large, thickened, raised, 
and deformed keloid scar on the lower occipital area of his 
head.  It measured 11 centimeters across, 3 centimeters high 
in the central area, and 1/2 centimeter from the top to bottom.  
The veteran had multiple nodular prominent clusters of 
pinkish and brownish tissues surrounding the keloid.  The 
examiner counted over 150 of them, varying in size from 1 
square millimeter to 5 square millimeters.  The nodules were 
raised and showed no signs of pustular drainage.  They were 
itchy and sore.  There were more nodular eruptions above the 
keloid than below.  The lesions occupied a total area of 18 
centimeters across and 7 1/2 centimeters high.  

The veteran also had a keloid scar on his right temple, 
measuring 1 1/2 square centimeters and 2 millimeters high.  
Anterior to the keloid scar was a flat scar measuring 1 
square centimeter.  The keloid scar on his right temple was 
movable, nontender, and not adherent to the underlying 
surface.  

The examiner compared the veteran's scars at the examination 
to an older photograph and described it as "much worse."  
The examiner concluded that the lesion on the lower occipital 
area occupied 3 percent of the veteran's whole body and 30 
percent of the veteran's exposed body area not covered by his 
clothing.  

The color photographs from the March 2005 examination do not 
show marked discoloration or color contrast.  Therefore, the 
older criteria are not more favorable to the veteran.  The 
veteran's largest scar is located on his lower occipital 
region.  It does not cause gross distortion or asymmetry of 
any features or paired sets of features.  The veteran's skin 
disability does not meet six or more characteristics of 
disfigurement, it meets four.  His largest scar is 18 
centimeters in length and 7 1/2 centimeters wide, thus meeting 
the first two characteristics.  The surface contour of the 
lesion on the lower occipital area is elevated on palpation, 
meeting the third characteristic.  The texture of the keloid 
was abnormal for an area exceeding 39 square centimeters, 
meeting the sixth characteristic.  

The Board finds this report and the post-service medical 
record provides evidence against his claim by indicating the 
criteria for the higher evaluation is not meet.  Simply 
stated, the veteran's skin disability does not cause skin 
discoloration or color contrast, it does not grossly distort 
or cause asymmetry of three or more features or paired sets 
of features, nor does it meet six characteristics of 
disfigurement.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's skin disorder does not 
more closely approximate a 80 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 80 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 50 percent for a skin disability.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in November 2001, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decision on appeal, which was issued prior to 
the enactment of the VCAA.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, as the Board has already 
determined that the veteran has received all required VCAA 
notice, any defect in timing of the VCAA notice results in no 
prejudice to the veteran and therefore constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); 38 C.F.R. § 20.1102 (2005) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).  
 
The November 2001 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Pelegrini, 18 Vet. App. at 120-21.  
However, the March 2005 VCAA follow-up letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
November 2001 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in March and September 2006 letters, the 
veteran was informed that a disability rating and effective 
date would be assigned if his claim was granted.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the August 2006 and October 2003 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

ORDER

Service connection for scoliosis is denied.  

An initial disability evaluation greater than 50 percent for 
a skin disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


